 217301 NLRB No. 30TRAINING SCHOOL AT VINELAND1On September 20, 1990, the Employer filed a motion to dismiss for lackof jurisdiction or, in the alternative, to remand to the Regional Director. On
October 12, 1990, the Petitioner filed a brief in opposition to the Respondent's
motion, and in a letter dated October 12, 1990, the Employer requested per-
mission to reply to the Petitioner's brief. On November 6, 1990, the Employer
filed a reply brief.In its motion the Employer contends that under Res-Care, Inc., 280 NLRB670 (1986), the Board should decline to assert jurisdiction in the instant pro-
ceeding. We find no merit in the Employer's motion.While a question concerning the Board's exercise of its statutory jurisdictionmay be raised at any time, a question concerning the Board's exercise of its
discretionary authority must be raised in a timely manner. See Ryder StudentTransportation, 297 NLRB 371 (1989); Anchortank, 233 NLRB 295 fn. 1(1977); Gateway Motor Lodge, 222 NLRB 851, 852 (1976); Pollack ElectricCo., 214 NLRB 970 (1974).On March 2, 1990, the Petitioner filed its petition, seeking to represent theEmployer's employees at its Millville and Vineland, New Jersey facilities. OnApril 17, 1990, the Employer and the Petitioner entered into a Stipulated Elec-tion Agreement in which the parties stipulated that the Employer was engaged
in commerce within the meaning of Sec. 2(6) and (7) of the Act. Pursuant
to that agreement, a Board-conducted election was held on May 17, 1990,
which the Petitioner won. On May 23, 1990, the Employer filed objections
to the conduct of the election, and on July 20, 1990, the Regional Director
issued a report recommending that the objections be overruled and the Peti-
tioner certified. On August 3, 1990, the Employer filed exceptions to the Re-
gional Director's report. At no time at any of these stages did the Employer
raise the question of the Board's jurisdiction over it. Rather, the Employer
raised the jurisdictional issue for the first time in its September 20, 1990 mo-
tion, approximately 7 weeks after it had filed its exceptions to the Regional
Director's report and almost 6 months after it had stipulated to the Board's
jurisdiction in the Stipulated Election Agreement.Under these circumstances, we find the Employer's attempt to raise the dis-cretionary jurisdictional issue untimely, and we accordingly deny the Employ-
er's motion. See, e.g., Pollack Electric Co., supra.The Training School at Vineland, Inc. and Commu-nications Workers of America, Local 1040,
AFL±CIO, Petitioner. Cases 4±CA±17301 and4±RC±17323January 17, 1991DECISION AND CERTIFICATION OFREPRESENTATIVEBYMEMBERSCRACRAFT, DEVANEY, ANDOVIATTThe National Labor Relations Board, by a three-member panel, has considered objections to an election
held May 17, 1990, and the Regional Director's report
recommending disposition of them. The election was
conducted pursuant to a Stipulated Election Agree-
ment. The tally of ballots shows 43 for and 29 against
the Petitioner, with 2 challenged ballots, an insufficient
number to affect the results.The Board has reviewed the record in light of theexceptions1and briefs, has adopted the Regional Di-rector's findings and recommendations, and finds thata certification of representative should be issued.CERTIFICATION OF REPRESENTATIVEITISCERTIFIED
that a majority of the valid ballotshave been cast for Communications Workers of Amer-
ica, Local 1040, AFL±CIO, and that it is the exclusive
collective-bargaining representative of the employees
in the following appropriate unit:All full-time and regular part-time technicians andinstructors, including their substitutes, working at
the Employer's training centers now located in
Millville and Vineland, New Jersey, and at the
Employer's group homes now located at Folsom,
Buena Vista, Dorothy, Rosenhayn and Vineland,
New Jersey, and excluding all professional em-
ployees, office clerical employees, confidentialemployees, guards and supervisors as defined in
the Act and all other employees.